Realtor, Richard Palmer, seeks a writ of mandamus in order to compel the respondent, Judge Judith Kilbane Koch, to render rulings with regard to several motions that were filed in the underlying cases of State v. Palmer, Cuyahoga County Court of Common Pleas Case No. CR-366601; State v. Palmer, Cuyahoga County Case No. CR-366461; State v. Palmer, Cuyahoga County Court of Common Pleas Case No. CR-366460; and State v. Palmer,
Cuyahoga County Court of Common Pleas Case No. CR-367430. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment, as journalized on November 24, 1998, which demonstrates that the relator's motions have been ruled upon and disposed. Thus, the respondent's petition for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St. 3d 5; State ex rel. Jerningham v. Cuyahoga County Courtof Common Pleas (1996), 74 Ohio St. 3d 278.
Accordingly, the respondent's motion for summary judgment is granted. Costs to relator.
Writ denied.
ANN DYKE, J. CONCURRING
                                _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE